                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                  AT ASHLAND

CRIMINAL ACTION NO. 16-11-DLB-EBA-1

UNITED STATES OF AMERICA                                                     PLAINTIFF


v.             ORDER ADOPTING REPORT AND RECOMMENDATION


HEATHER S. FLUTY                                                            DEFENDANT

                        * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court upon the February 4, 2019 Report and

Recommendation (“R&R”) of United States Magistrate Judge Edward B. Atkins (Doc. #

100), wherein he recommends that Defendant’s Motion to Vacate, Set Aside or Correct

Sentence pursuant to 28 U.S.C. § 2255 (Doc. # 80) be denied. The deadline for filing

objections was February 22, 2019.         That deadline having now expired without any

objections being filed, the R&R is ripe for the Court’s consideration. The Court having

reviewed the R&R, and concluding that it is sound in all respects, and being otherwise

sufficiently advised,

       IT IS ORDERED as follows:

       (1)    The Magistrate Judge’s Report and Recommendation (“R&R”) (Doc. # 100)

is hereby adopted as the findings of fact and conclusions of law of the Court;

       (2)    The Defendant’s Motion to Vacate, Set Aside or Correct Sentence pursuant

to 28 U.S.C. § 2255 (Doc. # 80) is hereby denied;




                                                1
       (3)    For the reasons set forth in the Magistrate Judge’s R&R (Doc. # 100), the

Court determines there would be no arguable merit for an appeal in this matter and,

therefore, no certificate of appealability shall issue; and

       (4)    A separate Judgment will be filed concurrently herewith.

       This 18th day of April, 2019.




J:\DATA\ORDERS\Ashland Criminal\2016\16-11 Order Adopting R&R re 2255.docx




                                              2
